DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2022 has been entered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US Pub 2017/0265046) in view of RYU et al (US Pub 2017/0187658).

	With respect to claim 1, Chen discloses a method for displaying a message box, comprising (par 0003; discloses invention relates to a method of broadcasting digital message content locally and temporally via a peer-to-peer network created by computer devices):acquiring a context object corresponding to an application in response to a start of the application in the operating system of the terminal device, (par 0061; discloses Block 510 represents a condition where a new message is received from another device) and creating a message box object in the terminal device, (par 0061; discloses The message data can be parsed and converted into a message object as appropriate based on the manner in which messages are stored in the device (step 520)) wherein the context object carries a screen identity of a screen object (par 0049; discloses messages contain a unique ID or a unique ID is generated based on the message contents.); 	transmitting the context object into the message box object (par 0069; messages are associated with respective message objects. The message object includes functionality that adds its message to the broadcast queue. The message object will persist over time and, periodically over a designated period of time, reinsert its message into the broadcast queue); adding the message box object to a notification management service (NMS) of the operating system of the terminal device  (par 0061; discloses If the received message is not a duplicate of a message already represented in the message database 218 (step 514), the message is added to the message database 218 and can also be added to the broadcast and display queues 220, 222 (step 518); par 0067; discloses Messages can be added to the broadcast queue 220 by the message manager 216 or, depending on implementation, by a function in a message object) and reading the screen identity in the message box object by the NMS (par 0068; discloses  If the peripheral manager 228 determines that the broadcast queue 220 is not empty (step 712), a message is retrieved from the queue for broadcast (step 714). Par 0075; discloses a message includes Receiver-ID—indicates the user ID of the user who receives the message at the current time ) and displaying the message box object on a screen corresponding to the screen identity through the NMS (par 0049; discloses   messages contain a unique ID or a unique ID is generated based on the message contents. This unique message ID is checked against the message IDs for previously received and processed messages. If there is a match, the received message is a duplicate. If the received message is not a duplicate, it is displayed (step 324)); 
	Chen discloses the steps are performed by the various software module and data module stored in the memory and includes device’s operating system (see par 0043; discloses FIG. 2 also illustrates various software and data modules in the RAM and/or RAM memory 210 of device 110 and which can be used in an implementation of a particular embodiment of the invention);
	Chen doesn’t expressly disclose the software module comprising application layer, application framework layer; wherein the screen interface and the preset enqueue interface are interfaces allowing the NMS to communicate with the message box object, and the screen interface is configured to be called by the NMS to acquire the screen identity from the message box object;
	
	In the same field of endeavor, RYU discloses method for sending and receiving messages where the steps are performed by the software modules; the software module comprises application layer, application framework layer and kernel layer (par 0051; the memory 130 can store software and/or a program 140. The program 140 can include a kernel 141, middleware 143, an Application Programming Interface (API) 145, and/or an application program (or “application”) 147. At least part of the kernel 141, the middleware 143, or the API 145 can be referred to as an Operating System (OS).; see par 0054-0057; discloses functions of each of the software module layers); RYU further discloses the screen interface and the preset enqueue interface are interfaces allowing the NMS to communicate with the message box object, and the screen interface is configured to be called by the NMS to acquire the screen identity from the message box object; (see par 0054; discloses  the kernel 141 can provide an interface for controlling or managing the system resources by accessing an individual component of the electronic device 101 from the middleware 143, the API 145, or the application program 147);
	Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Chen to perform the functions of managing messages that are sent or received by different layers of the software module as disclosed by RYU in order to effectively manage the messages such that they are correctly displayed on the screen of corresponding devices.

With respect to claim 4, Chen as modified by RYU discloses wherein adding the message box object to the NMS through the preset enqueue interface comprises: adding the message box object to a sequence to be displayed of the NMS through the preset enqueue interface of the NMS (Chen; see par 0061; discloses Block 510 represents a condition where a new message is received from another device. The message data can be parsed and converted into a message object as appropriate based on the manner in which messages are stored in the device (step 520). If the received message is not a duplicate of a message already represented in the message database 218 (step 514), the message is added to the message database 218 and can also be added to the broadcast and display queues 220, 222 (step 518));
	
	
	With respect to claim 8, Chen discloses an apparatus for displaying a message box, comprising a processor, wherein the processor is configured to execute following software functional units stored in a non-transitory computer readable storage medium: method for displaying a message box, comprising (fig. 1; computing device 110 comprising processor 250; memory 210; par 0043; FIG. 2 also illustrates various software and data modules in the RAM and/or RAM memory 210 of device 110 and which can be used in an implementation of a particular embodiment of the invention): a creation unit, (fig. 2; operating system 212; par 0043; discloses The device 110 also includes conventional software such as the device's operating system 212 and the various protocol stack layers 214 implementing the SRWP and through which applications can send and receive messages using the SRWP ) configured to acquire a context object corresponding to an application in response to a start of the application in the operating system of the terminal device, (par 0061; discloses Block 510 represents a condition where a new message is received from another device) and creating a message box object in the terminal device, (par 0061; discloses The message data can be parsed and converted into a message object as appropriate based on the manner in which messages are stored in the device (step 520)) wherein the context object carries a screen identity of a screen object (par 0049; discloses messages contain a unique ID or a unique ID is generated based on the message contents.); a transmission unit, configured to transmit the context object into the message box object (fig. 2; operating system 212; par 0069; messages are associated with respective message objects. The message object includes functionality that adds its message to the broadcast queue. The message object will persist over time and, periodically over a designated period of time, reinsert its message into the broadcast queue); a reading unit, configured to add the message box object to a notification management service (NMS) of the operating system of the terminal device  (fig. 2; operating system 212; par 0061; discloses If the received message is not a duplicate of a message already represented in the message database 218 (step 514), the message is added to the message database 218 and can also be added to the broadcast and display queues 220, 222 (step 518); par 0067; discloses Messages can be added to the broadcast queue 220 by the message manager 216 or, depending on implementation, by a function in a message object) and reading the screen identity in the message box object by the NMS (par 0068; discloses  If the peripheral manager 228 determines that the broadcast queue 220 is not empty (step 712), a message is retrieved from the queue for broadcast (step 714). Par 0075; discloses a message includes Receiver-ID—indicates the user ID of the user who receives the message at the current time ) and  a display unit, (fig. 2; discloses device 110 has a display 202 ) configured to display the message box object on a screen corresponding to the screen identity through the NMS (par 0049; discloses   messages contain a unique ID or a unique ID is generated based on the message contents. This unique message ID is checked against the message IDs for previously received and processed messages. If there is a match, the received message is a duplicate. If the received message is not a duplicate, it is displayed (step 324)); 
	Chen discloses the steps are performed by the various software module and data module stored in the memory and includes device’s operating system (see par 0043; discloses FIG. 2 also illustrates various software and data modules in the RAM and/or RAM memory 210 of device 110 and which can be used in an implementation of a particular embodiment of the invention);
	Chen doesn’t expressly disclose the software module comprising application layer, application framework layer; wherein the screen interface and the preset enqueue interface are interfaces allowing the NMS to communicate with the message box object, and the screen interface is configured to be called by the NMS to acquire the screen identity from the message box object;
	
	In the same field of endeavor, RYU discloses method for sending and receiving messages where the steps are performed by the software modules; the software module comprises application layer, application framework layer and kernel layer (par 0051; the memory 130 can store software and/or a program 140. The program 140 can include a kernel 141, middleware 143, an Application Programming Interface (API) 145, and/or an application program (or “application”) 147. At least part of the kernel 141, the middleware 143, or the API 145 can be referred to as an Operating System (OS).; see par 0054-0057; discloses functions of each of the software module layers); RYU further discloses the screen interface and the preset enqueue interface are interfaces allowing the NMS to communicate with the message box object, and the screen interface is configured to be called by the NMS to acquire the screen identity from the message box object; (see par 0054; discloses  the kernel 141 can provide an interface for controlling or managing the system resources by accessing an individual component of the electronic device 101 from the middleware 143, the API 145, or the application program 147);
	Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Chen to perform the functions of managing messages that are sent or received by different layers of the software module as disclosed by RYU in order to effectively manage the messages such that they are correctly displayed on the screen of corresponding devices.

	With respect to claim 9, Chen discloses a terminal device, (see fig. 2; device 110) comprising: a processor, a memory, a communication interface, (fig. 2; discloses device 110 comprises processor 250, memory 210, transceiver 252) wherein the processor is configured to execute a display program of a message box stored in the memory to perform a method of displaying a message box, comprising (par 0003; discloses invention relates to a method of broadcasting digital message content locally and temporally via a peer-to-peer network created by computer devices):acquiring a context object corresponding to an application in response to a start of the application in the operating system of the terminal device, (par 0061; discloses Block 510 represents a condition where a new message is received from another device) and creating a message box object in the terminal device, (par 0061; discloses The message data can be parsed and converted into a message object as appropriate based on the manner in which messages are stored in the device (step 520)) wherein the context object carries a screen identity of a screen object (par 0049; discloses messages contain a unique ID or a unique ID is generated based on the message contents.); 	transmitting the context object into the message box object (par 0069; messages are associated with respective message objects. The message object includes functionality that adds its message to the broadcast queue. The message object will persist over time and, periodically over a designated period of time, reinsert its message into the broadcast queue); adding the message box object to a notification management service (NMS) of the operating system of the terminal device  (par 0061; discloses If the received message is not a duplicate of a message already represented in the message database 218 (step 514), the message is added to the message database 218 and can also be added to the broadcast and display queues 220, 222 (step 518); par 0067; discloses Messages can be added to the broadcast queue 220 by the message manager 216 or, depending on implementation, by a function in a message object) and reading the screen identity in the message box object by the NMS (par 0068; discloses  If the peripheral manager 228 determines that the broadcast queue 220 is not empty (step 712), a message is retrieved from the queue for broadcast (step 714). Par 0075; discloses a message includes Receiver-ID—indicates the user ID of the user who receives the message at the current time ) and displaying the message box object on a screen corresponding to the screen identity through the NMS (par 0049; discloses   messages contain a unique ID or a unique ID is generated based on the message contents. This unique message ID is checked against the message IDs for previously received and processed messages. If there is a match, the received message is a duplicate. If the received message is not a duplicate, it is displayed (step 324)); 
	Chen discloses the steps are performed by the various software module and data module stored in the memory and includes device’s operating system (see par 0043; discloses FIG. 2 also illustrates various software and data modules in the RAM and/or RAM memory 210 of device 110 and which can be used in an implementation of a particular embodiment of the invention);
	Chen doesn’t expressly disclose the software module comprising application layer, application framework layer; wherein the screen interface and the preset enqueue interface are interfaces allowing the NMS to communicate with the message box object, and the screen interface is configured to be called by the NMS to acquire the screen identity from the message box object; and a bus for connecting the processor, the memory and the communication interface;
	In the same field of endeavor, RYU discloses method for sending and receiving messages where the steps are performed by the software modules; the software module comprises application layer, application framework layer and kernel layer (par 0051; the memory 130 can store software and/or a program 140. The program 140 can include a kernel 141, middleware 143, an Application Programming Interface (API) 145, and/or an application program (or “application”) 147. At least part of the kernel 141, the middleware 143, or the API 145 can be referred to as an Operating System (OS).; see par 0054-0057; discloses functions of each of the software module layers); RYU further discloses the screen interface and the preset enqueue interface are interfaces allowing the NMS to communicate with the message box object, and the screen interface is configured to be called by the NMS to acquire the screen identity from the message box object; (see par 0054; discloses  the kernel 141 can provide an interface for controlling or managing the system resources by accessing an individual component of the electronic device 101 from the middleware 143, the API 145, or the application program 147); and a bus for connecting the processor, the memory and the communication interface (fig. 1; bus 110);
	Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Chen to perform the functions of managing messages that are sent or received by different layers of the software module as disclosed by RYU in order to effectively manage the messages such that they are correctly displayed on the screen of corresponding devices.

	With respect to claim 10, Chen discloses non-transitory computer readable storage medium storing a display program of a message box applied to a terminal device, (par 0043; discloses  FIG. 2 also illustrates various software and data modules in the RAM and/or RAM memory 210 of device 110 and which can be used in an implementation of a particular embodiment of the invention. The device 110 also includes conventional software such as the device's operating system 212 and the various protocol stack layers 214 implementing the SRWP and through which applications can send and receive messages using the SRWP) wherein the display program of message box when executed by a first processor, (fig. 2; processor 250) causes the first processor to perform a method for display a message box comprising: (par 0003; discloses invention relates to a method of broadcasting digital message content locally and temporally via a peer-to-peer network created by computer devices):acquiring a context object corresponding to an application in response to a start of the application in the operating system of the terminal device, (par 0061; discloses Block 510 represents a condition where a new message is received from another device) and creating a message box object in the terminal device, (par 0061; discloses The message data can be parsed and converted into a message object as appropriate based on the manner in which messages are stored in the device (step 520)) wherein the context object carries a screen identity of a screen object (par 0049; discloses messages contain a unique ID or a unique ID is generated based on the message contents.); 	transmitting the context object into the message box object (par 0069; messages are associated with respective message objects. The message object includes functionality that adds its message to the broadcast queue. The message object will persist over time and, periodically over a designated period of time, reinsert its message into the broadcast queue); adding the message box object to a notification management service (NMS) of the operating system of the terminal device  (par 0061; discloses If the received message is not a duplicate of a message already represented in the message database 218 (step 514), the message is added to the message database 218 and can also be added to the broadcast and display queues 220, 222 (step 518); par 0067; discloses Messages can be added to the broadcast queue 220 by the message manager 216 or, depending on implementation, by a function in a message object) and reading the screen identity in the message box object by the NMS (par 0068; discloses  If the peripheral manager 228 determines that the broadcast queue 220 is not empty (step 712), a message is retrieved from the queue for broadcast (step 714). Par 0075; discloses a message includes Receiver-ID—indicates the user ID of the user who receives the message at the current time ) and displaying the message box object on a screen corresponding to the screen identity through the NMS (par 0049; discloses   messages contain a unique ID or a unique ID is generated based on the message contents. This unique message ID is checked against the message IDs for previously received and processed messages. If there is a match, the received message is a duplicate. If the received message is not a duplicate, it is displayed (step 324)); 
	Chen discloses the steps are performed by the various software module and data module stored in the memory and includes device’s operating system (see par 0043; discloses FIG. 2 also illustrates various software and data modules in the RAM and/or RAM memory 210 of device 110 and which can be used in an implementation of a particular embodiment of the invention);
	Chen doesn’t expressly disclose the software module comprising application layer, application framework layer; wherein the screen interface and the preset enqueue interface are interfaces allowing the NMS to communicate with the message box object, and the screen interface is configured to be called by the NMS to acquire the screen identity from the message box object; and a bus for connecting the processor, the memory and the communication interface;
	In the same field of endeavor, RYU discloses method for sending and receiving messages where the steps are performed by the software modules; the software module comprises application layer, application framework layer and kernel layer (par 0051; the memory 130 can store software and/or a program 140. The program 140 can include a kernel 141, middleware 143, an Application Programming Interface (API) 145, and/or an application program (or “application”) 147. At least part of the kernel 141, the middleware 143, or the API 145 can be referred to as an Operating System (OS).; see par 0054-0057; discloses functions of each of the software module layers); RYU further discloses the screen interface and the preset enqueue interface are interfaces allowing the NMS to communicate with the message box object, and the screen interface is configured to be called by the NMS to acquire the screen identity from the message box object; (see par 0054; discloses  the kernel 141 can provide an interface for controlling or managing the system resources by accessing an individual component of the electronic device 101 from the middleware 143, the API 145, or the application program 147); and a bus for connecting the processor, the memory and the communication interface (fig. 1; bus 110);
	Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Chen to perform the functions of managing messages that are sent or received by different layers of the software module as disclosed by RYU in order to effectively manage the messages such that they are correctly displayed on the screen of corresponding devices.

With respect to claim 11, Chen as modified by RYU discloses wherein the context object is created by the application layer of the operating system of the terminal device in response to the start of the application when the terminal device is connected to another screen (Chen; par 0014; discloses  each device can connect to multiple other devices to send and/or receive data. When so connected, the devices form a peer-to-peer mesh communication network. When a user of a first device sends a message, such as a text message of less than or equal a maximum length or a larger message that may need to be broken into chunks for transmission, the app can transmit that message from the first device to each of the other devices to which the first device is connected as a data source; Hence the app is running to send message). 


Claim(s) 2-3, 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US Pub 2017/0265046) in view of RYU et al (US Pub 2017/0187658) and Chew et al (US Pat 10,298,567).

 With respect to claim 2, Chen as modified by RYU discloses wherein transmitting the context object into the message box object comprises: acquiring the screen object in the context object; acquiring the screen identity corresponding to the screen object through the screen object; (Chen; see par 0086; discloses the message content would be contained within one or more data packets sent using the SRWP (by means of functionality in various lower layers of the SRWP stack 214).; par 0075-0085; discloses a message includes at least the following: [0076] Message_ID—a universally unique message ID. [0077] Text/Data—the actual user message payload. [0078] Owner—information about the originator of the message, such as a user ID. [0084] Receiver-ID—indicates the user ID of the user who receives the message at the current time ); Chen discloses wherein the message box object is configured to display a prompt message in the application, (Chen; par 0046; discloses the sent message can be displayed (step 324) in an appropriate screen display on the device;) and communication between the NMS and the message box object is completed in an application framework layer of the system (Chen; par 0043; discloses  the device 110 also includes conventional software such as the device's operating system 212 and the various protocol stack layers 214 implementing the SRWP and through which applications can send and receive messages using the SRWP);
Chen as modified by RYU don’t expressly disclose saving the screen identity to a variable name of the message box object, wherein the variable name is arranged to represent the screen identity; 
In the same field of endeavor, Chew discloses system and method for displaying content on external device (see abstract); Chew discloses saving the screen identity to a variable name of the message box object, wherein the variable name is arranged to represent the screen identity (col 13; lines 54-60; discloses maintaining device data repository to identity one or more devices registered with the user);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Chen as modified by RYU  to maintain a repository of devices as disclosed by Chew in order to allow user to transmit message/contents to registered device correctly. 

With respect to claim 3, Chen as modified by RYU and Chew discloses wherein acquiring the screen identity corresponding to the screen object through the screen object comprises: acquiring a screen identity interface through the screen object; (Chen; par 0084; discloses message includes receiver ID) and acquiring the screen identity based on the screen identity interface (RYU; par 0054; discloses the kernel 141 can provide an interface for controlling or managing the system resources by accessing an individual component of the electronic device 101 from the middleware 143, the API 145, or the application program 147);


	With respect to claim 5, Chen as modified by RYU discloses reading the screen identity in the message box object by the NMS through the set screen interface comprises: acquiring the screen identity from the message box object by the NMS (Chen; par 0084; discloses message includes receiver ID); through the set screen interface (RYU; par 0054; discloses the kernel 141 can provide an interface for controlling or managing the system resources by accessing an individual component of the electronic device 101 from the middleware 143, the API 145, or the application program 147);
	Chen as modified by RYU don’t expressly discloses screen identify form a variable name;
In the same field of endeavor, Chew discloses system and method for displaying content on external device (see abstract); Chew discloses screen identify from a variable name; (col 13; lines 54-60; discloses maintaining device data repository to identity one or more devices registered with the user);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Chen as modified by RYU  to maintain a repository of devices as disclosed by Chew in order to allow user to transmit message/contents to registered device correctly. 

	With respect to claim 6, Chen as modified by RYU don’t expressly discloses wherein displaying the message box object on the screen corresponding to the screen identity through the NMS comprises: registering an association relationship between the message box object and the screen identity in a display system by the NMS; and displaying the message box object on the screen corresponding to the screen identity based on the association relationship;
	In the same field of endeavor, Chew discloses system and method for displaying content on external device (see abstract); Chew discloses registering an association relationship between the message box object and the screen identity in a display system by the NMS; (col 13; lines 54-60; discloses the device identification system 272 identifies one or more complementary devices associated with the user at the block 406. Identifying the one or more complementary devices can include accessing the complementary content and complementary device data repository 246 to identify one or more devices registered with the user or an account of the user) and displaying the message box object on the screen corresponding to the screen identity based on the association relationship (col 14; lines 11-35; discloses by identifying a complementary device registered with one or more user's accounts, one user can share content with another user);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Chen as modified by RYU  to maintain a repository of devices registered with a user as disclosed by Chew in order to allow user to transmit message/contents to registered device in a secured manner. 


	With respect to claim 7, Chen as modified by RYU  and Chew discloses wherein before registering the association relationship between the message box object and the screen identity in the display system by the NMS, the method further comprises: binding the message box object with the screen identity by the NMS, to form the association relationship (Chen; par 0074; discloses the contents of messages sent can vary. In a simple configuration, a message will include message text, and one or more data items to identify the original source of the message, such as the message originator's user's ID, e-mail address, etc).

	 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the arguments do not apply to new ground of rejections. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303. The examiner can normally be reached Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUJIT SHAH/Examiner, Art Unit 2624                                                                                                                                                                                                        
/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        12/12/2022